Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al (US 20,624,352) in view of Riley (US 2018/0251776). Radhakrishnan et al disclose a biostimulant composition which may include an ethoxylated vegetable oil. (See col. 6, lines 15-52, particularly lines 59-62.) The difference between the composition disclosed by Radhakrishnan et al, and that recited in claims 1-3 and 7-12, is that Radhakrishnan et al do not disclose that the vegetable oil should be one as recited in applicant’s claims, such as soybean oil. Riley discloses in Paragraph [0327] that soybean oil is a vegetable oil, and teaches in the same paragraph that such soybean oil is a useful liquid carrier. Riley further discloses in Paragraph [0346] that plant oils may be ethoxylated when used industrially. It would be obvious from Riley to employ ethoxylated soybean oil as the ethoxylated vegetable oil in the composition of Radhakrishnan et al. One of ordinary skill in the art would be motivated to do so, since one would appreciate from Paragraph [0327] of Riley that ethoxylated soybean oil would be suitable as the ethoxylated vegetable oil in the composition of Radhakrishnan et al, since Riley discloses  soybean oil as a liquid carrier in Paragraph [0327], which one would .  
Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al in view of Riley as applied to claims 1 and 10 above, and further in view of Otomo et al (US 2009/0081292) It would be further obvious from Otomo et al to employ ethoxylated macadamia oil or ethoxylated macadamia nut oil as the stabilizer in the composition of Radhakrishnan et al. One of ordinary skill in the art would be motivated to do so, since Otomo et al establish the equivalence between macadamia nut oil and other vegetable oils for use in fertilizers in Paragraphs [0002] and [0060], and Radhakrishnan et al teach that the specific examples of stabilizers disclosed at col. 6, lines 59-62, which include ethoxylated vegetable oil, are non-limiting.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “selected from…and” is improper Markush or alternative terminology.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736